Per Curiam.
The appellant was convicted of two robberies under separate indictments. He contends (1) that the evidence was insufficient to convict him of robbing Bessie Weinacht and (2) that the consecutive indeterminate sentences were disproportionate and constituted cruel and unusual punishment.
In both cases, the evidence of purse-snatching was adequate to justify conviction. In one, the appellant struck the victim (Helen Fulton) on the head twice and knocked her to the ground. In the other, he wrestled with but did not strike the victim (Bessie Weinacht) in taking the purse. The victim in each case positively identified the appellant as the robber. This was enough to warrant conviction. See Hursey v. State, 233 Md. 243; Spencer v. State, 235 Md. 129.
The sentences of indeterminate terms not exceeding three years (the maximum for each offense being ten years) to run consecutively do not constitute cruel or unusual punishment. Nor is the sentence in the second case disproportionate to that in the first case. Cf. Rahe v. State, 175 Md. 691, where concurrent sentences of ten years each under separate indictments for robbery were upheld.

Judgments affirmed.